

Exhibit 10.10




SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the ___ day of
______, 2019, by and between Sphere 3D Corp., an Ontario corporation (the
“Company”) and __________ (the “Recipient”).


A. The Company and Recipient are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and


B. Recipient wishes to purchase from the Company, and the Company wishes to sell
and issue to Recipient, upon the terms and conditions stated in this Agreement,
an aggregate of ______ shares of the Company’s Common Stock, no par value
(“Common Stock”).


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New
York City are open for the general transaction of business.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Nasdaq” means The NASDAQ Capital Market.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“SEC Filings” means the Company’s most recent Annual Report on Form 10-K for the
fiscal year ended December 31, 2018 (the “10-K”), and all other reports filed by
the Company pursuant to Sections 13(a), 13(e), 14 and 15(d) of the 1934 Act
since the filing of the 10-K.


“Shares” means the shares of Common Stock to be purchased by Recipient
hereunder.




--------------------------------------------------------------------------------




“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined below), Recipient shall purchase, and
the Company shall sell and issue to Recipient, the Shares in exchange for the
satisfaction of certain amounts payable to Recipient by the Company as of the
date hereof and additional amounts that may become payable hereafter
(collectively, the “Obligations”), as follows:


(a)
The aggregate amount of the Obligations shall be reduced by the cash proceeds
actually received by Recipient from the sale by Recipient of the Shares (the
“Sale Proceeds”).



(b)
If the Sale Proceeds are insufficient to reduce the Obligations to zero, then
the Company shall remain obligated to pay the remaining Obligations to Recipient
in cash or additional Company common stock, as agreed upon between the parties.



(c)
If, after Recipient’s sale of all of the Shares, the Sale Proceeds exceed the
amount of the Obligations, then Recipient shall retain the excess Sale Proceeds
and apply payment against future services invoiced.



For the avoidance of doubt, the issuance and sale to Recipient of the Shares
shall not release or relieve the Company of its obligation to pay the
Obligations to Recipient unless and until Recipient sells the Shares (and in
such case only to the extent of the cash proceeds actually received by Recipient
therefor) in accordance with Section 6 below.


3. Closing. Subject to the terms and conditions of this Agreement, the purchase
and sale of the Shares and the other transactions contemplated hereby shall take
place at a closing (the “Closing”) to be held on the date hereof (the “Closing
Date”), at the offices of Sphere 3D, or at such other location and on such other
date as the Company and Recipient shall mutually agree; provided, however, that
to the extent possible pursuant to applicable law, the Closing may take place by
exchange of executed documents by facsimile or email transmission. At the
Closing, the Company shall deliver to Recipient a certificate or certificates or
Direct Registration Statement representing the number of Shares purchased by
such Recipient against receipt of such funds.


4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to Recipient that:






--------------------------------------------------------------------------------




4. 1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties, in each case as described in the
SEC Filings. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a material adverse
effect on the Company or its business.


4.2 Authorization. The Company has the corporate power and authority to enter
into this Agreement and has taken all requisite action on its part, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of this Agreement, (ii) the authorization of the
performance of all obligations of the Company hereunder, and (iii) the
authorization, issuance and delivery of the Shares. This Agreement constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.


4.3 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in this Agreement or
imposed by applicable securities laws.


4.4 Consents. The execution, delivery and performance by the Company of this
Agreement and the offer, issuance and sale of the Shares require no consent of,
action by or in respect of, or filing with, any Person, governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. The execution, delivery and performance of this
Agreement by the Company and the issuance and sale of the Shares will not
conflict with or result in a breach or violation of (a) any of the terms and
provisions of, or constitute a default under the Amended and Restated Articles
of Incorporation of the Company, as amended and as in effect as of the date
hereof, or the Company’s Amended and Restated Bylaws, as amended and as in
effect as of the date hereof, or (b) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties.


4.5 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any Subsidiary or Recipient for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.


4.6 Private Placement. Assuming the accuracy of Recipient’s representations and
warranties set forth in Section 5 hereof, the offer and sale of the Shares to
Recipient as contemplated hereby is exempt from the registration requirements of
the 1933 Act.






--------------------------------------------------------------------------------




Recipient acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4 and in Section
8. Recipient further acknowledges and agrees that neither the Company nor any
other Person has made any representation or warranty, expressed or implied, as
to the accuracy or completeness of any information received by Recipient which
constitutes or may be deemed to constitute a projection, estimate or other
forecast and certain business plan information, except that such information was
prepared in good faith and based upon assumptions that the Company believes to
have been reasonable at the time such information, if any, was provided to
Recipient.


5.    Representations and Warranties of Recipient. Recipient hereby represents
and warrants to the Company that:


5.1 Organization and Existence. Recipient is a limited partnership duly
organized and validly existing under the laws of the jurisdiction of its
formation and has all requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.


5.2 Authorization. The execution, delivery and performance by Recipient of this
Agreement have been duly authorized and this Agreement will constitute the
legal, valid and binding obligation of Recipient, enforceable against Recipient
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.


5.3 Consents. All consents, approvals, orders and authorizations by any third
party, corporate body or authority required on the part of Recipient in
connection with the execution, delivery or performance of this Agreement and the
consummation of the transactions contemplated hereby have been obtained and are
effective as of the date hereof. The execution and performance of this Agreement
does not violate any decision by any court, arbitrator or governmental authority
or agreement or obligation binding on Recipient. There is no claim, lawsuit,
arbitral proceeding, investigation or other proceeding pending or threatened in
writing against Recipient before any court, arbitral tribunal or governmental
authority which in any manner challenges or seeks to prevent, alter or delay
Recipient’s ability to consummate the transactions contemplated by this
Agreement.


5.4 Purchase Entirely for Own Account. The Shares will be acquired for
Recipient’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
Recipient has no arrangement or understanding with any other Persons regarding
the distribution of the Shares in violation of the 1933 Act or any applicable
state securities law without prejudice, however, to Recipient’s right at all
times to sell or otherwise dispose of all or any part of the Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a covenant, representation or warranty by Recipient to
hold the Shares for any period of time. Recipient is not a broker-dealer
registered with the SEC under the 1934 Act or an entity engaged in a business
that would require it to be so registered.


5.5 Investment Experience. Recipient acknowledges that it has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the transactions contemplated hereby.






--------------------------------------------------------------------------------




5.6 Disclosure of Information. Recipient has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Shares. Recipient acknowledges
receipt of copies of the SEC Filings. Neither such inquiries nor any other due
diligence investigation conducted by Recipient shall modify, limit or otherwise
affect Recipient’s right to rely on the Company’s representations and warranties
contained in this Agreement.


5.7 Restricted Securities. Recipient understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.


5.8 Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:


(a) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III)
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE TRANSFEROR, THE SUBSTANCE
OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT.”


(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.


5.9    Accredited Investor.     Recipient is an accredited investor as defined
in Rule
501(a) of Regulation D, as amended, under the 1933 Act. Recipient was not
organized for the purpose of acquiring the Shares and is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.


5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any Subsidiary or Recipient for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Recipient.


5.11 Beneficial Ownership. Immediately following Recipient’s purchase of the
Shares hereunder, Recipient, together with its Affiliates, will not beneficially
own or be deemed the beneficial owner of more than 19.999% of all such Common
Stock and other voting securities of the Company. For the purposes of this
Section 5.12, beneficial ownership shall be determined in accordance with
Section 13(d) of the 1934 Act.


The Company acknowledges and agrees that Recipient has not made any
representations or warranties with respect to the transactions contemplated by
this Agreement other than those specifically set forth in this Section 5 and in
Section 8.






--------------------------------------------------------------------------------




6. Sale of Shares. Recipient agrees that it will not, without the prior written
consent of the Company, on any given trading day (each a “Sale Date”), sell more
than 10% of the aggregate average daily trading volume of the Common Shares on
Nasdaq for the ten (10) trading days ending on the day that is two trading days
immediately preceding the Sale Date.


7. Removal of Legends. Upon the sale or other disposition of any Shares by
Recipient pursuant to Rule 144 or any other exemption under the 1933 Act such
that the purchaser acquires freely tradable securities, upon the written request
of Recipient, the Company shall (1) deliver to the transfer agent for the Common
Stock (the “Transfer Agent”) irrevocable instructions that the Transfer Agent
shall reissue a certificate representing such Shares without legends upon
receipt by the Transfer Agent of the legended certificate(s) for such Shares,
together with a customary representation by Recipient that Rule 144 or such
other exemption under the 1933 Act applies to such Shares, and (2) if required
by the Transfer Agent, cause the Company’s counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act.


8. Conflicts Disclosures Regarding Proposed Transaction and Financial Interest
of Counsel. Recipient’s acquisition of a financial interest in the Company or
any successor thereto, presents conflicts of interest issues and other possible
adverse consequences that the Company should consider. Of course, Recipient is
not counseling the Company as to the terms of Recipient’s financial arrangements
as to its acquisition of equity interests or its fees since Recipient is clearly
the “other party.” As to that subject, Recipient urges the Company to seek the
advice of an independent lawyer of its choice, and the Company has informed
Recipient that the Company has had reasonable opportunity to do so.


In particular, in considering whether to enter into this Agreement, the Company
should evaluate whether the terms of this Agreement are fair and reasonable to
the Company. Attorneys often have confidential information of their clients
which other parties typically doing business with those clients might not have.
The Company should consider whether it has provided Recipient with any
confidential information that might somehow give Recipient an unfair advantage
and how that affects the Company’s willingness to enter into this arrangement
and, if so, to register any concerns with Recipient prior to its entry into this
Agreement. If, after such further consideration, the Company has any remaining
concerns (whether about the fairness or reasonableness of the terms hereof, the
effect of the proposed interest on Recipient’s independence or judgment or any
other matter), the Company should raise them with Recipient and its other
independent counsel prior to entry into this Agreement.


If the Company accepts the proposed terms of this Agreement and provisions for
payments “in equity,” the financial equity interest that Recipient acquires or
might acquire also may create potential conflicts or appearances of conflicts in
the future. To the extent Recipient has a financial interest as an investor,
there could be a perception that Recipient’s loyalty to the Company is
compromised or that Recipient’s judgment regarding the Company’s other matters
is affected. For these and other reasons, the Company has assured Recipient that
it will rely on its own financial/valuation advisor or others, not Recipient, as
to the appropriate valuation of the Shares.


A perspective as an investor might also be viewed as influencing an objective
analysis of disclosure issues – arguably in either direction – or as inducing an
unwarranted “getting the deal done” mentality. Recipient’s own policies and
certain laws may also require that Recipient’s financial interest in the Company
be disclosed, for example, in offering circulars and prospectuses with which
Recipient may assist the Company or is named as counsel, as well as in opinions
Recipient renders to third parties on behalf of the Company. In addition,
communications with Recipient in our capacity as investors will not enjoy an
attorney-client privilege.






--------------------------------------------------------------------------------




Recipient instructs its attorneys that they should never let Recipient’s, or
their own, financial interest in the equity of Recipient’s client influence
their independent legal judgments as Company counsel, and Recipient confirms to
the Company that it does not believe its ownership interest will affect its
independent professional judgment. The Company is entitled to Recipient’s
loyalty and should feel confident that there is no unacceptable conflict of
interest between Recipient and the Company. By executing this Agreement the
Company: (a) consents to, and waives all claims arising from, any conflicts that
are inherent in or may arise out of the transactions contemplated by this
Agreement, Recipient’s engagement as counsel for the Company under the
Engagement Letter and any future implications those relationships and interests
may have in any other engagements for the Company; and (b) understands that
Recipient might be unable to represent the Company on future transactions or
litigation in which the interests of investors differ materially from those of
the Company, because of conflicts or other concerns about Recipient’s loyalty,
objectivity, or independent judgment, arising out of Recipient’s financial
interest. If Recipient withdraws from the representation, the Company will need
other counsel, at additional expense and possible delay of its schedule.


If the Company has any concern that Recipient’s objectivity in representing the
Company will be affected in any way by the transactions described in this
Agreement, then the Company should not enter into this Agreement.


9.    Miscellaneous.


9.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement until the expiration of the applicable statute of
limitations.


9.2 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the other party. Without limiting the
generality of the foregoing, in the event that the Company is a party to a
merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Common Stock” shall be deemed to refer to the
securities received by Recipient in connection with such transaction. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement, including, without limitation,
any attorney-client relationship between Recipient and any party to a merger,
consolidation, share exchange or similar business combination transaction with
the Company in which the Common Stock is converted into the equity securities of
another Person.


9.3 Counterparts; Faxes. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may also be executed via facsimile
or other electronic imaging means, which shall be deemed an original.


9.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.






--------------------------------------------------------------------------------






9.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (a) receipt of such notice by Recipient or (b) three days after
such notice is deposited in first class mail, postage prepaid, and (iv) if given
by an internationally recognized overnight air courier, then such notice shall
be deemed given one Business Day after delivery to such carrier. All notices
shall be addressed to the party to be notified at the address as follows, or at
such other address as such party may designate by ten days’ advance written
notice to the other party:


If to the Company:


Sphere 3D Corp.
4542 Ruffner Street, Suite 250
San Diego, California 92111
Attention: Peter Tassiopoulos, Chief Executive Officer


If to Recipient:










9.6 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, regardless of whether the transactions contemplated hereby
are consummated. In the event that legal proceedings are commenced by any party
to this Agreement against the other party to this Agreement in connection with
this Agreement, the party which does not prevail in such proceedings shall pay
the reasonable attorneys’ fees and other reasonable out-of-pocket costs and
expenses incurred by the prevailing party in such proceedings.


9.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Recipient. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon each holder of any
Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, and the Company.


9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.






--------------------------------------------------------------------------------




9.9 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the parties
hereto with respect to the subject matter hereof.


9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.


9.11 Governing Law; Arbitration and Waiver of Jury Trial. This Agreement will be
governed by the internal law, and not the law pertaining to choice or conflict
of laws, of the State of California, except to any extent required by applicable
law or rules of professional conduct; provided, however, that to the extent any
provision of the laws of the State of California or otherwise conflict with the
Federal Arbitration Act (“FAA”) and case law interpreting the FAA, the FAA will
govern.


(a) As a material part of this Agreement, the parties agree that any and all
disputes, claims or controversies arising out of or relating to this Agreement
will be determined exclusively by confidential, final and binding arbitration,
in accordance with the then existing Comprehensive Arbitration Rules and
Procedures of JAMS, in the City of Los Angeles. Disputes, claims and
controversies subject to final and binding arbitration include, without
limitation, all those that otherwise could be tried in court to a judge or jury
in the absence of this agreement to arbitrate. Such disputes, claims and
controversies include, without limitation, claims relating to or arising out of
the Company’s or Recipient’s performance under this Agreement. By agreeing to
submit all such disputes, claims and controversies to binding arbitration, each
of the parties expressly waives any rights to have such matters heard or tried
in court before a judge or jury or in another tribunal. Any award will be final,
binding and conclusive upon the parties, subject only to judicial review
provided by statute, and a judgment rendered on the arbitration award can be
entered in any state or federal court having jurisdiction thereof.


(b) The parties acknowledge and agree that any and all disputes, claims or
controversies that do not arise out of or relate to the subject matter of this
Agreement will be governed by the Engagement Letter.


(c) The parties understand that by agreeing to this agreement to arbitrate the
Company and Recipient are waiving any right to a jury or court trial, to the
extent permitted by law.


(d) Nothing herein shall limit the right of the parties to mutually stipulate
and agree to conduct the arbitration before and pursuant to the then existing
rules of any other agreed- upon arbitration services provider.






[Signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.




Company: Sphere 3D Corp.
By: ____________________________________
Name:
Title:


Recipient:        
By:____________________________________
Name:
Title:












